Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Motohiro et al. (JP 2012002552, “Motohiro” Examiner note: Motohiro is cited in the IDS filed on 3/31/2020) in view of Koichi (JP 2002250430, “Koichi” Examiner note: Koichi is cited in the IDS filed on 3/31/2020) and Shingyo et al. (US 2018/0222408, “Shingyo”). 

Regarding claim 1, Motohiro discloses A vehicle control apparatus disposed inside a housing accommodating a transmission, the vehicle control apparatus comprising: a metal base made of a metal (Figs. 1-3, [0028], [0033]; an electronic control module disposed inside a housing for performing a shift control of an automatic transmission comprises a metal plate 3); 
a resin case attached to the metal base to form an interior space, and including a part having a first connector penetrating inside and outside of the housing (Figs. 1-3, [0033], [0034], [0060]; insulating housings 2 and 4 and insulating blocks 5 to 8 form a resin case attached to the metal plate 3 to form an interior space, including the first connection terminal 37 which penetrates inside and outside the housing); 
a printed circuit board, on which an electronic component mounts, that is disposed in the interior space (Figs. 1-3, [0033], [0044]; a circuit board 44 is disposed in the interior space of the resin case); 
an oil-tight seal member that is placed between the metal base and the resin case to surround the printed circuit board (Figs. 1-3, [0089]; upper wall 11 is an oil-tight seal member that is placed between the metal plate 3 and the resin case to surround the printed circuit board 44); 
wherein the electronic component is included in a control circuit for the transmission (Figs. 1-3, [0033]; the electronic control module includes a control unit for performing a shift control of an automatic transmission).
Motohiro does not disclose a second connector configured to be disposed inside the housing and connected to a component disposed inside the housing; a breathable filter is disposed at a location where a ventilation hole of the connector is directly exposed to the outside of the housing, and wherein the ventilation hole communicates with the interior space and the outside of the housing.
Koichi discloses a breathable filter is disposed at a location where a ventilation hole of the connector is directly exposed to the outside of the housing (Fig. 1, [0024]; filter 31 is disposed where a breather hole 30 is directly exposed to the outside the housing. Examiner’s notes: the housing is construed as the enclosed portion which does not include the connector area.  See the above “Response to arguments” section.), 
and wherein the ventilation hole communicates with the interior space and the outside of the housing (Fig. 1, [0024]; the breather hole 30 communicates with an interior space and the outside of the housing).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus with Koichi’s breather hole and filter in order to enable the supplying and exhausting of the air in the unit case by a breather of an automatic transmission case, as suggested by Koichi at the bottom of page 1 to the top of page 2 in the “SOLUTION” section.
a second connector configured to be disposed inside the housing and connected to a component disposed inside the housing (Fig. 1, [0029]; connectors 60. Examiner’s note: the limitation: “a second connector configured to be disposed inside the housing and connected to a component disposed inside the housing” is construed as an intended use and the ability to perform.  It is also noted that Shingyo’s connectors 60 are disposed inside a housing and are connected to components disposed inside the housing, therefore Shingyo reads on this limitation.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, with Shingyo’s connectors in order to enable multiple connections to the printed wiring board in a manner that is low and light while increasing the size in order to attribute to fuel efficiency, as suggested by Shingyo at [0005].

Regarding claim 6, Motohiro in view of Koichi and Shingyo discloses the claimed invention as applied to claim 1 above.
Motohiro discloses the component is a device included in a valve body having a built-in hydraulic fluid control path (Figs. 1-3, [0029]; a hydraulic control device includes a valve body having a plurality of oil passages),
and wherein the metal base is configured to be fixed to the valve body (Figs. 1-3, [0029]; the metal plate 3 is fixed to the valve body.  Examiner’s note: the limitation: “the metal base is configured to be fixed to the valve body” is construed as an intended use and the ability to perform.  It is also noted that Motohiro’s metal plate 3 is fixed to the valve body, therefore Motohiro reads on this limitation.). 

Regarding claim 8, Motohiro in view of Koichi and Shingyo discloses the claimed invention as applied to claim 1 above.
wherein the vehicle control apparatus is disposed at an atmosphere of lubricant oil, and is covered by the lubricant oil (Figs. 1-3, [0030]; the electronic control module is immersed in the oil together with the valve body).

Regarding claim 10, Motohiro in view of Koichi and Shingyo discloses the claimed invention as applied to claim 1 above.
Motohiro discloses the electronic component includes a control circuit of the transmission (Figs. 1-3, [0033]; the electronic control module includes a control unit for performing a shift control of an automatic transmission).

Regarding claim 11, Motohiro in view of Koichi and Shingyo discloses the claimed invention as applied to claim 1 above.
Motohiro discloses the first connector is a built-in members of the resin case (Figs. 1-3, [0033], [0034], [0060]; the first connection terminal 37 is a built-in member of the insulated housing 2).
Motohiro does not disclose the second connector. 
Shingyo discloses a second connector (Fig. 1, [0029]; connectors 60).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi and Shingyo, with Shingyo’s connectors in order to enable multiple connections to the printed wiring board in a manner that is low and light while increasing the size in order to attribute to fuel efficiency, as suggested by Shingyo at [0005].

s 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Motohiro in view of Koichi and Shingyo as applied to claim 1 above, and further in view of Yoshiura (US 2019/0334339, “Yoshiura”).

Regarding claim 2, Motohiro in view of Koichi and Shingyo discloses the claimed invention as applied to claim 1 above.
Motohiro does not disclose a cover configured to cover at least a part of the breathable filter.
Yoshiura discloses a cover configured to cover at least a part of the breathable filter (Figs. 1-8, [0029], [0049]; cover 12 includes the ventilation portion 20 which provides a cover, such as a valve or a flap valve for a ventilation system).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi and Shingyo, with Yoshiura’s breather hole and filter in order to allow for the pressure in the protection tube to be adjusted using a configuration with fewer parts than with a conventional structure, as suggested by Yoshiura at [0006].

Regarding claim 3, Motohiro in view of Koichi, Shingyo and Yoshiura discloses the claimed invention as applied to claim 2 above.
Motohiro discloses the first connector includes a male connector (Figs. 1-3, [0033], [0034], [0060]; connection terminal 37 is a male connector).
Motohiro does not disclose a female connector configured to be connected to the male connector, and wherein the female connector has a housing, and a part of the housing of the female connector is the cover.
a female connector configured to be connected to the male connector (Fig. 1, [0024]; female connector 13 is configured to be connected to the male connector 23), 
and wherein the female connector has a housing (Fig. 1, [0024]; female connector 13 has a housing), 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, Shingyo and Yoshiura, with Koichi’s breather hole and filter in order to enable the supplying and exhausting of the air in the unit case by a breather of an automatic transmission case, as suggested by Koichi at the bottom of page 1 to the top of page 2 in the “SOLUTION” section.
Yoshiura discloses a part of the housing of the female connector is the cover (Figs. 1-8, [0029], [0049]; cover 12 is a housing which includes the ventilation portion 20 which provides a cover, such as a valve or a flap valve for a ventilation system).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, Shingyo and Yoshiura, with Yoshiura’s breather hole and filter in order to allow for the pressure in the protection tube to be adjusted using a configuration with fewer parts than with a conventional structure, as suggested by Yoshiura at [0006].

Regarding claim 4, Motohiro in view of Koichi, Shingyo and Yoshiura discloses the claimed invention as applied to claim 3 above.
Motohiro does not disclose the male connector has a fitting part to which the breathable filter is fitted.
the male connector has a fitting part to which the breathable filter is fitted (Fig. 1, [0024]; the male connector 23 has a substrate which is a fitting part to which the filter 31 is fitted).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, Shingyo, and Yoshiura, with Koichi’s breather hole and filter in order to enable the supplying and exhausting of the air in the unit case by a breather of an automatic transmission case, as suggested by Koichi at the bottom of page 1 to the top of page 2 in the “SOLUTION” section.

Regarding claim 5, Motohiro in view of Koichi, Shingyo and Yoshiura discloses the claimed invention as applied to claim 2 above.
Motohiro discloses the first connector includes a male connector (Figs. 1-3, [0033], [0034], [0060]; connection terminal 37 is a male connector).
Motohiro does not disclose a female connector configured to be connected to the male connector, and wherein the female connector includes a removable cover as the cover.
Koichi discloses a female connector configured to be connected to the male connector (Fig. 1, [0024]; female connector 13 is configured to be connected to the male connector 23), 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, Shingyo, and Yoshiura, with Koichi’s breather hole and filter in order to enable the supplying and exhausting of the air in the unit case by a breather of an automatic transmission case, as suggested by Koichi at the bottom of page 1 to the top of page 2 in the “SOLUTION” section.
the female connector includes a removable cover as the cover (Figs. 1-8, [0029], [0049]; cover 12 is a housing which includes the ventilation portion 20 which provides a removable cover, such as a valve or a flap valve for a ventilation system).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, with Yoshiura’s breather hole and filter in order to allow for the pressure in the protection tube to be adjusted using a configuration with fewer parts than with a conventional structure, as suggested by Yoshiura at [0006].

Claims 9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Motohiro in view of Koichi, Yoshiura, and Otomitsu (US 2020/0257064, “Otomitsu”). 

Regarding claim 9, Motohiro discloses A vehicle control apparatus disposed inside a housing accommodating a transmission, the vehicle control apparatus comprising: a metal base made of a metal (Figs. 1-3, [0028], [0033]; an electronic control module disposed inside a housing for performing a shift control of an automatic transmission comprises a metal plate 3); 
a resin case attached to the metal base to form an interior space, and including a part having a first connector penetrating inside and outside of the housing (Figs. 1-3, [0033], [0034], [0060]; insulating housings 2 and 4 and insulating blocks 5 to 8 form a resin case attached to the metal plate 3 to form an interior space, including the first connection terminal 37 which penetrates inside and outside the housing); 
a printed circuit board, on which an electronic component mounts, that is disposed in the interior space (Figs. 1-3, [0033], [0044]; a circuit board 44 is disposed in the interior space of the resin case); 
an oil-tight seal member that is placed between the metal base and the resin case to surround the printed circuit board (Figs. 1-3, [0089]; upper wall 11 is an oil-tight seal member that is placed between the metal plate 3 and the resin case to surround the printed circuit board 44); 
the electronic component is included in a control circuit for the transmission (Figs. 1-3, [0033]; the electronic control module includes a control unit for performing a shift control of an automatic transmission).
Motohiro does not disclose a breathable filter is disposed at a location where a ventilation hole of the connector faces the outside of the housing; and a cover configured to cover at least a part of the breathable filter, wherein the ventilation hole communicates with the interior space and the outside of the housing; a second connector configured to be connected with the first connector; and the second connector includes a rotatable lever configured to be rotated within a predetermined angular range to lock a connection between the first connector and the second connector.
Koichi discloses a breathable filter is disposed at a location where a ventilation hole of the connector faces the outside of the housing (Fig. 1, [0024]; filter 31 is disposed where a breather hole 30 faces the outside the housing), 
wherein the ventilation hole communicates with the interior space and the outside of the housing (Fig. 1, [0024]; the breather hole 30 communicates with an interior space and the outside of the housing).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus with Koichi’s breather hole and filter in order to enable the supplying and exhausting of the air in the unit case by a breather of an automatic transmission case, as suggested by Koichi at the bottom of page 1 to the top of page 2 in the “SOLUTION” section.
a cover configured to cover at least a part of the breathable filter (Fig. 1, [0026] connector 3 is a cover which, when connected with Koichi’s connector 37, covers at least a part of Koichi’s breathable filter 31),
a second connector configured to be connected with the first connector (Fig. 1, [0026]; connector 3 is a second connector which can be connected to Motohiro’s connection terminal 37). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, with Yoshiura’s connector in order to reduce a difference between the internal air pressure and external air pressure when air in a protection tube is discharged therefrom, as suggested by Yoshiura at [0035].
Otomitsu discloses a second connector includes a rotatable lever configured to be rotated within a predetermined angular range to lock a connection between the first connector and the second connector (Fig. 1, [0043]; plug 10 is a second connector which includes the operating lever 16 and the latch parts 18 which are configured to be rotated within a predetermined angular range to lock a connection between the receptacle 60 and the plug 10). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi and Yoshiura, with Otomitsu’s connector and rotatable latch in order to hold the connected state of the connector in an unexpected event of a potential disconnection caused by application of tensile stress to the cable, as suggested by Otomitsu at [0043].

Regarding claim 12, Motohiro in view of Koichi, Yoshiura, and Otomitsu discloses the claimed invention as applied to claim 9 above.
the lever has: a first end configured to be rotatably supported by a housing of the second connector; and a second end configured to be rotated in a range of 90 degrees.
Otomitsu discloses the lever has: a first end configured to be rotatably supported by a housing of the second connector (Fig. 1, [0043]; the housing of the plug 10 rotatably supports a first end of the operating lever 16 and the latch parts 18); 
and a second end configured to be rotated in a range of 90 degrees (Fig. 1, [0043]; a second end of the latch parts 18 is configured to be rotated within a range of 90 degrees).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, Yoshiura and Otomitsu, with Otomitsu’s connector and rotatable latch in order to hold the connected state of the connector in an unexpected event of a potential disconnection caused by application of tensile stress to the cable, as suggested by Otomitsu at [0043].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STANLEY TSO/Primary Examiner, Art Unit 2847